


110 HR 387 IH: Solid Waste Compact

U.S. House of Representatives
2007-01-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 387
		IN THE HOUSE OF REPRESENTATIVES
		
			January 10, 2007
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize certain States to prohibit the importation
		  of solid waste from other States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Solid Waste Compact
			 Act.
		2.Authority to
			 prohibit importation of solid waste
			(a)AmendmentSubtitle
			 D of the Solid Waste Disposal Act (42
			 U.S.C. 6941 et seq.) is amended by adding at the end the following new
			 section:
				
					4011.Authority to prohibit importation of solid
		  wasteA State whose State plan has been approved
				under section 4007 may prohibit the importation into that State of solid waste
				from outside that
				State.
					.
			(b)Table of
			 contentsThe table of contents for such subtitle D is amended by
			 adding at the end the following new item:
				
					
						Sec. 4011. Authority to prohibit
				importation of solid
				waste.
					
					.
			3.Alternative solid
			 waste disposal methods
			(a)AmendmentSubtitle
			 A of the Solid Waste Disposal Act (42
			 U.S.C. 6901 et seq.) is amended by adding at the end the following new
			 section:
				
					1009.Alternative solid waste disposal methodsThe Administrator shall, in consultation
				with the States and other interested persons, identify innovative alternative
				solid waste disposal methods, and establish and publish technical guidance
				regarding the implementation of such methods. Within one year after the date of
				the enactment of this section, and from time to time subsequently as warranted
				by changing circumstances, the Administrator shall transmit to the Congress a
				report summarizing the Administrator’s activities under this
				section.
					.
			(b)Table of
			 contentsThe table of contents for such subtitle A is amended by
			 adding at the end the following new item:
				
					
						Sec. 1009. Alternative solid waste
				disposal
				methods.
					
					.
			
